                          United States District Court
                        Western District of North Carolina
                               Statesville Division

         Jay Clifton Barnett,                       JUDGMENT IN CASE

             Plaintiff(s),                            5:19-cv-00123-FDW

                 vs.

          Andrew M. Saul,

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 30, 2020 Order.

                                               March 30, 2020
